DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 560.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
In claim 1, lines 4-5, “where the first machine serving” should be -the first machine serving- or -where the first machine serves-.
In claim 3, lines 3-4, “where the at least one virtual input port serving” should be -the at least one virtual input port serving- or -where the at least one virtual input port serves-.
-.
Appropriate correction is required.

Claim Interpretation
It is respectfully submitted that the language of independent claim 1 appears to disclose the method as being performed by the interface device of the claim. Therefore, the method claim does not appear to be indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zornio et al. (US 2016/0098037), hereafter referred to as Zornio’037 in view of Osburn (US 2002/0147503), hereafter referred to as Osburn’503.

Referring to independent claim 1, Zornio’037 teaches a method for configuring an interface device (handheld device 42, see figure 1 and paragraph 51, lines 1-2) connected to a control device and 
Further, Osburn’503 teaches said deploying the connected code blocks comprising creating at least one virtual port connectable to the control device (set up virtual port, paragraph 69, lines 8-10), the at least one virtual port for transmitting the first output to the control device (virtual port associated with actual port and communicates with device via ModBus, paragraph 69, lines 10-15).

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zornio’037 and Osburn’503 before them, to modify the method of Zornio’037 to include the virtual ports of Osburn’503 by configuring a virtual port system in the device.
The motivation for doing so would have been to produce a less expensive intelligent electronic device that works faster than traditional host systems and implements an improved method of communication to talk to more systems as host (paragraphs 5-8).
Therefore, it would have been obvious to combine Zornio’037 and Osburn’503 to bring about the invention as claimed.

Note that claims 9 and 13 contain the corresponding limitations of claim 1 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 2, Osburn’503 teaches the method as claimed in claim 1, the method further comprising: a1) generating a capability file associated with the interface device, the capability file comprising a definition of the at least one virtual port (device defined and database modified, paragraph 69, line 15 – paragraph 70, line 2); and b1) transmitting the generated capability file associated with the interface device to an engineering tool for linking the at the least one virtual port with the control device (changes assimilated by NT server when new parameters are entered, paragraph 71, lines 1-3).

Note that claims 10 and 14 contain the corresponding limitations of claim 2 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 3, Osburn’503 teaches the method as claimed in claim 1, the method further comprising: creating at least one virtual input port associated with a data source of the interface device (set up virtual port, paragraph 69, lines 8-10), where the at least one virtual input port serves to provide an input to at least one code block from the connected code blocks (virtual port associated with actual port and communicates with device via ModBus, paragraph 69, lines 10-15).

Note that claims 11 and 15 contain the corresponding limitations of claim 3 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 4, Zornio’037 teaches the method as claimed in claim 1, wherein said generating the plurality of code blocks comprises determining at least one predefined library associated with each logical component from the plurality of logical components (different templates selected from library 525a, see figure 8 and paragraph 180, lines 1-3), each predefined library including at least one library routine for realizing the corresponding logical component (at least a portion of signal processing module implemented as a data pipeline is implemented as computer-executable instructions, paragraph 144, lines 13-16).

As to claim 5, Osburn’503 teaches the method as claimed in claim 1, wherein said creating at least one virtual port comprises identifying a first physical output port from a plurality of physical input and output ports (virtual port associated with actual port and communicates with device via ModBus, paragraph 69, lines 10-15); and wherein the first physical output port is available for transmitting a signal to the control device (COM ports may be used based on availability, paragraph 99, lines 4-5).



As to claim 7, Zornio’037 teaches the method as claimed in claim 1, the method further comprising: training the first machine learning model utilizing historic data from the at least one field device (embedded analytics modules 36a-36n identify leading indicators and parameters that would have greatest impact on said indicators, see figure 1 and paragraph 52, lines 21-25).

As to claim 8, Osburn’502 teaches the method as claimed in claim 2, wherein said generating a capability file further comprises generating the definition of the at least one virtual port (device defined and database modified, paragraph 69, line 15 – paragraph 70, line 2), the definition of the virtual port comprising a mapping between the at least one virtual port and a first physical output port (virtual port associated with actual port and communicates with device via ModBus, paragraph 69, lines 10-15), and information associated with the first output (communicate function maps and corresponding function blocks, paragraph 77).

Note that claim 12 contains the corresponding limitations of claim 8 as shown above; therefore, it is rejected using the same reasoning accordingly.

Conclusion

Saelens (US 2004/0260429) discloses executing function block code that includes instructions for interacting with hardware in response to processing one or more data structures and associated parameters that represent physical and logical properties of the hardware.
Smith et al. (US 2020/0133662, domestic priority date October 25, 2018) discloses a machine learning model that can predict types of code components.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184